UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 29, 2011 CHINA BCT PHARMACY GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 033-145620 20- 8067060 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) No. 102, Chengzhan Road Liuzhou City, Guangxi Province, P.R.C. 545007 (Address of principal executive offices, including zip code) (011) 86-(772) 363 8318 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02(b).Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On April 29, 2011, China BCT Pharmacy Group, Inc. (the “Company”) received notice from EngleongLee, an independent director, Chairman of the Audit Committee, and a member of the Nominating and Corporate Governance and Compensation Committees, that he will not stand for re-election as a director after his term expires on June 8, 2011.Mr. Lee indicated that his decision notto stand for re-election is due to his professional responsibilities and not because of any disagreement with the Company. The Company is in the process of interviewing and considering candidates to replace Mr. Lee. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. China BCT Pharmacy Group, Inc. Date: May 5, 2011 /s/Hui Tian Tang Hui Tian Tang Chief Executive Officer
